EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Kenneth Vu (#46323) on 1/12/22.
The application has been amended as follows: 
16. (Cancelled).

Allowable Subject Matter
Claims 1-5, 7-15, 17-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest reference, Sasaki US 8,947,175 of record, discloses a filter package with a first multilayer substrate comprises a plurality of MIM capacitors and a first portion of a plurality of 3D inductors; a second substrate comprises a second portion of the 3D inductors; the capacitors and 3D inductors form a filter network; but does not disclose the first multilayer substrate is an integrated passive device and the second substrate is a fan-out package, nor would it have been obvious to combine the prior art of record thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yehezkely US 10,063,211, Liu US 9,767,957, Luo US 9,449,917, Lam US 7,932,590, Yun US 7,733,207, each discloses filter and/or 3D inductors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.W/Examiner, Art Unit 2843  

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843